7 t7tN. 7 "1   7       7
                                                       ,
                                                                                                  09/30/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                        Case Number: PR 21-0001


                                       PR 21-0001
                                                                                  FILED
                                                                                   SEP 3 0 2021
                                                                                Bowen Greenwood
                                                                              Clerk of Suprerne Coun
                                                                                 State of Montana


IN RE: DISQUALIFICATION/SUBSTITION
                                                                          ORDER
OF DISTRICT COURT JUDGES




      The State of Montana filed this morning a motion and affidavit to disqualify Judge
Gregory R. Todd pursuant to § 3-1-805, MCA, from proceeding any further in Yellowstone
County Cause No. DV 21-00999. Since the filing of the State's motion, Judge Todd has
issued an order of disqualification and a new judge has assumed jurisdiction of the
underlying case.
      IT IS THEREFORE ORDERED that the State's motion for disqualification is
DENIED as moot.
      The Clerk is directed to provide notice of this Order to counsel for the State, to all
counsel of record in Yellowstone County Cause No. DV-21-00999, and to the Thirteenth
Judicial District Court, the Hon. Michael G. Moses, presiding.
      Dated this 30th day of September, 2021.
                                                                      •



                                                               /Pic ing Chief Justice